Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on November 4, 2021 is acknowledged.
3.	Claim 12 has been cancelled and new claim 68 has been added.
4.	Claims 1-4, 7, 10, 13, 15, 17, 19, 22, 26, 28-29, 32-34, 36-37, 44-45, 50-52, 54-55, 62-63 and 68 are pending in this application.


SEQUENCE NON-COMPIANCE

5.	This application is objected to because the amino acid sequences on pages Figures 6D, 7A, 7B and 7C are not associated with a sequence identifier (a SEQ ID NO). All sequences four amino acids or longer referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. See MPEP § 2421-2422. Applicant is required to correct the sequence issue in response to this office action.

Restriction
6.	Applicant’s election of Group 1 (claims 1-4, 7, 10, 13, 15, 17, 19, 22, 26 and 32 and new claim 68) and the election of species
    PNG
    media_image1.png
    93
    273
    media_image1.png
    Greyscale
for the structure of formula in the reply filed on November 4, 2021 is acknowledged. an election without traverse (MPEP § 818.01(a)).
7.	Restriction is deemed to be proper and is made FINAL in this office action. Claims 28-29, 33-34, 36-37, 44-45, 50-52, 54-55 and 62-63 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to the genus claim and prior art was found. Claims 1-4, 7, 10, 13, 15, 17, 19, 22, 26, 32 and 68 are being examined on the merits in this office action.


Objections
8.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figures 6D, 7A-7C of instant specification US 2020/0345804 A1 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments  

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-4, 7, 10, 13, 15, 17, 19, 22, 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites, “…R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or unsubstituted heterocycloalkyl, R9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93…” The metes and bounds of the claim is unclear. The recitation of what R7, R8 and R9 are appear to be redundant since they independently recite the same variable, and X7, X8 and X9 is independently -F, -Cl, -Br. or -I. Therefore, R7, R8 and R9 appear to be repeat or recite the same variables. Additionally, it is unclear what is meant by, for example, R7-subsituted or unsubstituted cycloalkyl. R7 is independently halogen, -CX73, -CX72… Is the halogen substituted by cycloalkyl? Is the one of the X7 being substituted by a cycloalkyl? Due to the way the claim is recited, the Examiner is interpreting the claim to recite an R7 variable that is substituted or unsubstituted by cycloalkyl, for example. Because claims 2-4, 10, 13, 15, 17, 19, 22, 26 and 32 depend from indefinite claim 1 and do not clarify the point of confusion, they  must also be rejected under 35 U.S.C. 112, second paragraph.

35 U.S.C. 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


13.	          Claims 1-4, 10, 13, 15, 17, 19, 22, 26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.     
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

    PNG
    media_image2.png
    165
    334
    media_image2.png
    Greyscale
… R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 is independently halogen, CX73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or unsubstituted heterocycloalkyl, R9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93… The statements “R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 is independently halogen, CX73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or 9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93…” do not provide ample written description for the compounds since the claims recite redundant components for the variables R7, R8, R9, X7, X8 and X9. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 1 is broad generics with respect to all possible compounds encompassed by the claims. The specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of compounds having the structure wherein R7, R8, R9, X7, X8 and X9 claim the same variables. 
The specification does not describe any compounds that has the redundant components for the variables such that “R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 is independently halogen, CX73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or unsubstituted heterocycloalkyl, R9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93…” is met. Description of the compounds 
    PNG
    media_image3.png
    165
    344
    media_image3.png
    Greyscale
 is not sufficient to encompass numerous other compounds that meets the limitation “R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 is independently halogen, CX73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or unsubstituted heterocycloalkyl, R9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93…” The specification does not describe any compounds of 
    PNG
    media_image3.png
    165
    344
    media_image3.png
    Greyscale
 wherein “R2 is independently R7-substituted or unsubstituted cycloalkyl, R7-substituted or unsubstituted aryl, or R7-substituted or unsubstituted heteroaryl;…R7 is independently 73…R8-substituted or unsubstituted alkyl, R8-substituted or unsubstituted heteroalkyl, R8-substituted or unsubstituted cycloalkyl, R8-substituted or unsubstituted heterocycloalkyl, R8-substituted or unsubstituted aryl, or R8-substituted or unsubstituted heteroaryl; R8 is independently halogen, CX83…R9-substituted or unsubstituted alkyl, R9-substituted or unsubstituted heteroalkyl, R9-substituted or unsubstituted cycloalkyl, R9-substituted or unsubstituted heterocycloalkyl, R9-substituted or unsubstituted aryl, or R9-substituted or unsubstituted heteroaryl; R9 is independently halogen, CX93…” There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


35 U.S.C. 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim(s) 1, 3-4, 7, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent et al (US 2012/0141496).
17.	Laurent et al teach for example, an intermediate compounds having the structures: 
    PNG
    media_image4.png
    199
    237
    media_image4.png
    Greyscale
 ,
    PNG
    media_image5.png
    232
    250
    media_image5.png
    Greyscale
 , and 
    PNG
    media_image6.png
    241
    228
    media_image6.png
    Greyscale
  and 
    PNG
    media_image7.png
    221
    264
    media_image7.png
    Greyscale
 (see paragraphs [0390]-[0393] and [0396], for example). These meet the limitation of instant claim 1, 3-4, 7, 15, 17 and 19, wherein R7 or R8 is substituted alkyl, R1 is CH3, L2 is a CH2, R7 is B(OH)2 and z7 is 1, R4 and R5 is both hydrogen, L6 is a bond, R6 is hydrogen.





CONCLUSION
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654